In a family offense proceeding pursuant to Family Court Act article 8, the father appeals from an order of the Family Court, Kings County (Wright, J.), dated January 13, 2003, which, inter alia, denied his motion for telephone visitation with the parties’ child.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the father’s contention, the Family Court properly denied his motion on procedural grounds, without a hearing, and directed him to file a new petition under a “V” docket number. The relief sought by the father was in the nature of visitation, and therefore, was improperly brought under the docket number of the mother’s prior petition for an order of protection, which was the subject of the father’s prior dismissed appeal (see Matter of Cooper-Winfield v Gary, 9 AD3d 366 [2004]).
The father’s remaining contention is without merit. Florio, J.P., Goldstein, Mastro and Fisher, JJ., concur.